          Case 3:20-cr-03118-JLS Document 18 Filed 11/10/20 PageID.42 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                      Case No.: 20CR3118-JLS
10                                     Plaintiff,
                                                    ORDER CONTINUING MOTION
11   v.                                             HEARING/TRIAL SETTING

12   IVAN SALGADO-EPITACIO,
13                                   Defendant.
14
15           Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion Hearing/Trial
16   Setting presently scheduled for November 13, 2020 shall be continued to December 18,
17   2020 at 1:30 p.m. Time is excluded to 18 U.S.C. § 3161(h)(1)(D).
18           IT IS SO ORDERED.
19   Dated: November 10, 2020
20
21
22
23
24
25
26
27
28


                                                                               20CR3118-JLS
